 

 

EXHIBIT 10.3

 

EXECUTION VERSION

 

DELTAGEN, INC.

 

SECURITY AGREEMENT

 

This Security Agreement (the “Agreement”) is made as of April 2, 2003 by
Deltagen, Inc., a Delaware corporation (the “Debtor”), in favor of each of the
secured parties listed on the signature pages hereto (each, a “Secured Party”
and collectively, the “Secured Parties”).

 

RECITALS

 

The Debtor and the Secured Parties are parties to a Secured Promissory Note
Purchase Agreement of even date with this Agreement (the “Purchase Agreement”)
pursuant to which the Secured Parties shall purchase the Notes (as defined in
the Purchase Agreement) from the Debtor. The parties intend that the Debtor’s
obligations to repay the Notes be secured by all of the assets of the Debtor.

 

AGREEMENT

 

In consideration of the purchase of the Notes by the Secured Parties and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Debtor hereby agrees with the Secured Parties as
follows:

 

1. Grant of Security Interest.

 

(a) To secure the Debtor’s full and timely performance of the Obligations, the
Debtor hereby grants to the Secured Parties a continuing Lien on and security
interest (the “Security Interest”) in, all of the Debtor’s right, title and
interest in and to all of its personal property and assets (both tangible and
intangible), including, without limitation, the following, whether now owned or
hereafter acquired and wherever located: (a) all Receivables; (b) all Equipment;
(c) all Fixtures; (d) all General Intangibles; (e) all Inventory; (f) all
Investment Property; (g) all Deposit Accounts; (h) all Cash; (i) all other Goods
of the Debtor; (j) all Intellectual Property; and (k) all Proceeds of each of
the foregoing and all accessions to, and replacements for, each of the foregoing
(collectively, the “Collateral”). The Security Interest shall be a first and
prior interest in all of the Collateral, subject only to Permitted Liens.

 

(b) The following terms shall have the following meanings for purposes of this
Agreement:

 

“Account” means any “Account,” as such term is defined in the UCC now owned or
hereafter acquired by the Debtor or in which the Debtor now holds or hereafter
acquires any interest and, in any event, shall include, without limitation, all
accounts receivable, book debts, rights to payment and other forms of
obligations (other than forms of obligations evidenced by Chattel Paper,
Documents or Instruments) now owned or hereafter received or acquired by or
belonging or owing to the Debtor whether or not arising out of goods or software
sold or services rendered by the Debtor or from any other transaction, whether
or not the same involves the sale



--------------------------------------------------------------------------------

 

of goods or services by the Debtor and all of the Debtor’s rights in, to and
under all purchase orders or receipts now owned or hereafter acquired by it for
goods or services, and all of the Debtor’s rights to any goods represented by
any of the foregoing, and all monies due or to become due to the Debtor under
all purchase orders and contracts for the sale of goods or the performance of
services or both by the Debtor or in connection with any other transaction
(whether or not yet earned by performance on the part of the Debtor), now in
existence or hereafter occurring, including, without limitation, the right to
receive the proceeds of said purchase orders and contracts, and all collateral
security and guarantees of any kind given by any Person with respect to any of
the foregoing.

 

“Bankruptcy Law” means (a) Title 11 of the U.S. Code or (b) any other law of the
United States, any political subdivision thereof or any other jurisdiction
relating to bankruptcy, insolvency, winding up, liquidation, reorganization or
relief of debtors.

 

“Cash” means all cash, money, currency, and liquid funds, wherever held, in
which the Debtor now or hereafter acquires any right, title, or interest.

 

“Chattel Paper” means any “Chattel paper,” as such term is defined in the UCC,
now owned or hereafter acquired by the Debtor or in which the Debtor now holds
or hereafter acquires any interest.

 

“Deposit Accounts” means any “Deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit, now owned or hereafter acquired by the Debtor or in which the Debtor
now holds or hereafter acquires any interest.

 

“Documents” means any “Documents,” as such term is defined in the UCC, now owned
or hereafter acquired by the Debtor or in which the Debtor now holds or
hereafter acquires any interest.

 

“Equipment” means any “Equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by the Debtor or in which the Debtor now holds or
hereafter acquires any interest and any and all additions, upgrades,
substitutions and replacements of any of the foregoing, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto, now owned or hereafter acquired by the Debtor or in which the
Debtor now holds or hereafter acquires interest.

 

“Fixtures” means any “Fixtures,” as such term is defined in the UCC, together
with all right, title and interest of the Debtor in and to all extensions,
improvements, betterments, accessions, renewals, substitutes, and replacements
of, and all additions and appurtenances to any of the foregoing property, and
all conversions of the security constituted thereby, immediately upon any
acquisition or release thereof or any such conversion, as the case may be, now
owned or hereafter acquired by the Debtor or in which the Debtor now holds or
hereafter acquires any interest.

 

-2-



--------------------------------------------------------------------------------

 

“General Intangible” means any “General intangible,” as such term is defined in
the UCC, now owned or hereafter acquired by the Debtor or in which the Debtor
now holds or hereafter acquires any interest and, in any event, shall include,
without limitation, all right, title and interest that the Debtor may now or
hereafter have in or under Intellectual Property, contracts, rights to payment,
payment intangibles, confidential information, interests in partnerships,
limited liability companies, corporations, joint ventures and other business
associations, permits, goodwill, claims in or under insurance policies,
including unearned premiums and premium adjustments, uncertificated securities,
deposit, checking and other bank accounts, rights to sue at law or in equity for
past, present and future infringement or impairment of Intellectual Property
(including the right to receive all proceeds and damages therefrom), rights to
receive tax refunds and other payments and rights of indemnification.

 

“Goods” means any “Goods,” as such term is defined in the UCC, now owned or
hereafter acquired by the Debtor or in which the Debtor now holds or hereafter
acquires any interest.

 

“Instruments” means any “Instrument,” as such term is defined in the UCC, now
owned or hereafter acquired by the Debtor or in which the Debtor now holds or
hereafter acquires any interest.

 

“Intellectual Property” means, collectively, all rights, priorities and
privileges of the Debtor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, inventions, patents, patent licenses,
trademarks, trademark licenses and trade secrets (including customer lists),
domain names, Web sites and know-how, including, but not limited to, the
patents, trademarks and copyrights set forth on Schedule 1.

 

“Inventory” means any “Inventory,” as such term is defined in the UCC, now owned
or hereafter acquired by the Debtor or in which the Debtor now holds or
hereafter acquires any interest, and, in any event, shall include, without
limitation, all inventory, goods and other personal property that are held by or
on behalf of the Debtor for sale or lease or are furnished or are to be
furnished under a contract of service or that constitute raw materials, work in
process or materials used or consumed or to be used or consumed in the Debtor’s
business, or the processing, packaging, promotion, delivery or shipping of the
same, and all finished goods, whether or not the same is in transit or in the
constructive, actual or exclusive possession of the Debtor or is held by others
for the Debtor’s account, including, without limitation, all goods covered by
purchase orders and contracts with suppliers and all goods billed and held by
suppliers and all such property that may be in the possession or custody of any
carriers, forwarding agents, truckers, warehousemen, vendors, selling agents or
other Persons.

 

“Investment Property” means any “Investment property,” as such term is defined
in the UCC, and includes certificated securities, uncertificated securities,
money market funds and U.S. Treasury bills or notes, now owned or hereafter
acquired by the Debtor or in which the Debtor now holds or hereafter acquires
any interest.

 

-3-



--------------------------------------------------------------------------------

 

“Letter of Credit Right” means any “Letter of credit right,” as such term is
defined in the UCC, now owned or hereafter acquired by the Debtor or in which
the Debtor now holds or hereafter acquires any interest, including any right to
payment or performance under any letter of credit.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction.

 

“Obligations” shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Debtor to any Secured Party of every
kind and description (whether or not evidenced by any note or instrument and
whether or not for the payment of money), direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising pursuant to
the terms of this Agreement, the Purchase Agreement or the Notes, including
without limitation all interest, fees, charges, expenses, attorneys’ fees and
accountants’ fees chargeable to the Debtor or payable by the Debtor thereunder.

 

“Permitted Liens” shall mean (a) Liens for taxes or other governmental charges
not at the time delinquent or thereafter payable without penalty or being
contested in good faith, provided that adequate reserves for the payment thereof
have been established in accordance with generally accepted accounting
principals, (b) Liens of carriers, warehousemen, mechanics, materialmen,
vendors, and landlords and other similar Liens imposed by law incurred in the
ordinary course of business for sums not overdue more than 45 days or being
contested in good faith, provided that adequate reserves for the payment thereof
have been established in accordance with generally accepted accounting
principals, (c) deposits under workers’ compensation, unemployment insurance and
social security laws or to secure the performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, or to secure
statutory obligations of surety or appeal bonds or to secure indemnity,
performance or other similar bonds in the ordinary course of business, (d)
zoning restrictions, easements, rights-of-way, title irregularities and other
similar encumbrances, which alone or in the aggregate are not substantial in
amount and do not materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of the Debtor,
(e) banker’s Liens and similar Liens (including set-off rights) in respect of
bank deposits, (f) Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of customs duties and in connection with the
importation of goods in the ordinary course of the Debtor’s business, (g) Liens
on the property or assets of any subsidiary of the Debtor in favor of the
Debtor, (h) purchase money Liens that will be discharged upon the Debtor’s
payment of the purchase price for the applicable property, to the extent such
Liens relate solely to the property so purchased, (i) Liens in existence on the
date hereof, as specified in the California and Delaware UCC search reports
dated March 10, 2003 provided by Debtor to the Secured Parties; (j) Liens in
favor of General Electric Capital Corporation or its Affiliate that are
expressly subordinate to Liens in favor of the Secured Parties in a manner
approved by the Secured Parties; and (k) Liens in favor of specific Secured
Parties on Certificated Securities representing the Debtor’s equity

 

-4-



--------------------------------------------------------------------------------

 

interests in its Subsidiaries arising under Pledge Agreements between Debtor and
the Secured Parties specified therein.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof),
whether constituting a separate legal entity or not.

 

“Proceeds” means “Proceeds,” as such term is defined in the UCC and, in any
event, shall include, without limitation, (a) any and all Accounts, Chattel
Paper, Instruments, cash or other forms of money or currency or other proceeds
payable to the Debtor from time to time in respect of the Collateral, (b) any
and all proceeds of any insurance, indemnity, warranty or guaranty payable to
the Debtor from time to time with respect to any of the Collateral, (c) any and
all payments (in any form whatsoever) made or due and payable to the Debtor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority (or any Person acting under color of governmental authority), (d) the
proceeds, damages, or recovery based on any claim of the Debtor against third
parties (i) for past, present or future infringement of any copyright, patent or
patent license or (ii) for past, present or future infringement or dilution of
any trademark or trademark license or for injury to the goodwill associated with
any trademark, trademark registration or trademark licensed under any trademark
license and (e) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

 

“Receivables” means all of the Debtor’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, and letters of credit and Letter of
Credit Rights.

 

“Supporting Obligation” means any “Supporting obligation,” as such term is
defined in the UCC, now owned or hereafter acquired by the Debtor or in which
the Debtor now holds or hereafter acquires any interest.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of California; provided, that in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of, or remedies with respect to, the Secured Parties’ Lien on any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of California, the term “UCC” shall mean
the Uniform Commercial Code as enacted and in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

Unless otherwise defined herein, all capitalized terms used herein and defined
in the Purchase Agreement shall have the respective meaning given to those terms
in the Purchase Agreement, and terms that are defined in the UCC and used herein
shall have the meanings given to them in the UCC.

 

-5-



--------------------------------------------------------------------------------

 

2. Agreement Among the Secured Parties.

 

(a) Payment Pro Rata. Payment to the Secured Parties under the Notes shall be
made in proportion to the principal and accrued interest then outstanding on any
such date of payment to each, until such obligations are paid or retired in
full.

 

(b) Sharing of Collateral. Upon the occurrence of any Event of Default, as
defined in Section 5, and if the Secured Parties proceed to exercise any rights
with respect to the Collateral, the Secured Parties shall share the Collateral
and the proceeds of such Collateral ratably, without priority of one over the
other.

 

(c) Enforcement. Enforcement of the Secured Parties’ rights hereunder shall be
taken by holders of a majority of the outstanding principal amount of the Notes
acting together as the agent for all of the Secured Parties. The actions of such
percentage taken in accordance with the preceding sentence shall in each case
bind all the Secured Parties. Each of the Secured Parties agrees that any
Secured Parties shall not be liable for any acts taken in good faith in
enforcing the rights of the Secured Parties hereunder.

 

3. Representations and Warranties. The Debtor hereby represents and warrants to
the Secured Parties that:

 

(a) Ownership of Collateral. The Debtor is the legal and beneficial owner of the
Collateral (or, in the case of after-acquired Collateral, at the time the Debtor
acquires rights in the Collateral, will be the legal and beneficial owner
thereof). Except for the Security Interest granted to the Secured Parties
pursuant to this Agreement, the Debtor has rights in or the power to transfer
the Collateral free and clear of any adverse Lien, security interest or
encumbrance except as created by this Security Interest, except for Permitted
Liens. Except for the financing statements filed prior to the date hereof,
copies of which have been provided to the Secured Parties, no financing
statements covering any Collateral or any proceeds thereof are on file in any
public office (other than filings listing the Secured Parties as the secured
parties).

 

(b) Valid Security Interest. The Security Interest granted pursuant to this
Agreement will constitute a valid and continuing perfected security interest in
favor of the Secured Parties in the Collateral for which perfection is governed
by the UCC. Such Security Interest will be prior to all other Liens on the
Collateral, except for Permitted Liens.

 

(c) Location, State of Organization and Name of the Debtor. The Debtor’s state
of organization is Delaware and the Debtor’s exact legal name as it appears in
the official filings in the State of Delaware is as set forth in the first
paragraph of this Agreement. The Debtor has only one jurisdiction of
organization.

 

(d) Consents and Authorizations. Other than the acceptance of financing
statements for filing with the Secretary of State of Delaware, no consent of any
other Person and no authorization, approval or other action by, and no notice to
or filing with any governmental authority or regulatory body is required (i) for
the grant by Debtor of the security interest in the Collateral or the
performance of the Agreement by Debtor, (ii) for the perfection or maintenance

 

-6-



--------------------------------------------------------------------------------

 

of such security interest to the extent that it can be perfected by filing a UCC
financing statement or (iii) with the additional requirement of consent of the
holders of Permitted Liens, for the exercise by the Secured Parties of the
rights provided in this Agreement or the remedies in respect to the Collateral
pursuant to this Agreement (except as may be required in connection with the
disposition of any portion of the Investment Property by laws affecting the
offering and sale of securities generally).

 

(e) No Conditions. There are no conditions precedent to the enforceability of
this Agreement against Debtor that have not been satisfied or waived (assuming
due authorization, execution and delivery of this Agreement by Secured Parties).

 

(f) Patents and Trademarks. Schedule 1 hereto is a list of all pending patents,
patent applications, trademarks, trademark applications and registered
copyrights owned by Debtor in its own name as of the date hereof. Except as set
forth on Schedule 1, each patent and trademark is valid, subsisting, unexpired
and enforceable and has not been abandoned. Except as set forth on Schedule 1,
none of such patents and trademarks is the subject of any licensing or franchise
agreement. All licenses of Debtor’s trademarks are in force and, to the best
knowledge of Debtor, not in default. No holding, decision or judgment has been
rendered by any governmental authority with respect to any patent or trademark
which would limit, cancel or question the validity of any patent or trademark.
Except as set forth on Schedule 1, no action or proceeding is pending or, to the
knowledge of Debtor, threatened (i) seeking to limit, cancel or question the
validity of any patent or trademark or Debtor’s ownership thereof, or (ii)
which, if adversely determined, would have a Material Adverse Effect on the
value of any patent or trademark.

 

(g) Equity in Subsidiaries. The Debtor owns all of the equity interests of the
Subsidiaries, other than six (6) directors’ shares of Deltagen Europe, S.A.

 

4. Covenants. The Debtor covenants and agrees that, from and after the date of
this Agreement until the Obligations are paid in full:

 

(a) Other Liens. Except for the Security Interest and Permitted Liens, the
Debtor has rights in or the power to transfer the Collateral and its title and
will be able to do so hereafter free from any adverse Lien, security interest or
encumbrance, and the Debtor will defend the Collateral against the claims and
demands of all persons at any time claiming the same or any interest therein.

 

(b) Further Documentation. At any time and from time to time, upon the written
request of holders of a majority of the outstanding principal amount of the
Notes, and at the sole expense of the Debtor, the Debtor will promptly and duly
authenticate and deliver such further instruments and documents and take such
further action as the holders of a majority of the outstanding principal amount
of the Notes may reasonably request for the purpose of obtaining or preserving
the full benefits of this Agreement and of the rights and powers herein granted
including, without limitation, filing any financing or continuation statements
under the UCC in effect with respect to the Liens created hereby and any filings
with the U.S. Patent and Trademark Office or U.S. Copyright Office; provided,
however, that no filings will be recorded

 

-7-



--------------------------------------------------------------------------------

with the U.S. Patent and Trademark Office or U.S. Copyright Office until an
Event of Default shall have occurred. The Debtor also hereby authorizes the
Secured Parties to file any such financing, amendment or continuation statement
without the authentication of the Debtor to the extent permitted by applicable
law. A reproduction of this Agreement shall be sufficient as a financing
statement (or as an exhibit to a financing statement on form UCC-1) for filing
in any jurisdiction.

 

(c) Maintenance of Records. The Debtor will keep and maintain at its own expense
complete and satisfactory, in all material respects, records of the Collateral.

 

(d) Inspection Rights. The Secured Parties shall have full access during normal
business hours, and upon reasonable prior notice, to all the books,
correspondence and other records of the Debtor relating to the Collateral. The
Secured Parties or their representatives may examine such records and make
photocopies or otherwise take extracts from such records. The Debtor agrees to
render to the Secured Parties, at the Debtor’s reasonable expense, such clerical
and other assistance as they may reasonably request with regard to the exercise
of their rights pursuant to this paragraph.

 

(e) Compliance with Laws, etc. The Debtor (i) will, and will cause each of its
subsidiaries to, comply with all laws, rules, regulations and orders of any
governmental authority applicable to any material portion of the Collateral or
to the operation of the Debtor’s business, the failure of which to comply with
could reasonably be expected to have a Material Adverse Effect, and (ii) shall
not use or permit any Collateral to be used in violation of any provision of the
Purchase Agreement or the Note, any law, rule or obligation or order of any
governmental authority, or any policy of insurance covering any material portion
of the Collateral; provided, however, that in each case, the Debtor may contest
any such law, rule, regulation or order in any reasonable manner which does not,
in the reasonable opinion of the Debtor, adversely affect in any material manner
the Secured Parties’ rights or the priority of their Liens on the Collateral.

 

(f) Payment of Obligations. The Debtor will pay promptly when due all taxes,
assessments and governmental charges or levies imposed upon the Collateral or
with respect to any its income or profits derived from the Collateral, as well
as all claims of any kind (including, without limitation, claims for labor,
materials and supplies) against or with respect to the Collateral, except that
no such charge need be paid if (i) the validity of such charge is being
contested in good faith by appropriate proceedings, (ii) such proceedings do not
involve any material danger of the sale, forfeiture or loss of any of the
Collateral or any interest in the Collateral and (iii) such charge is adequately
reserved against on the Debtor’s books in accordance with generally accepted
accounting principles.

 

(g) Limitation on Liens on Collateral. The Debtor will not create, incur or
permit to exist, will defend the Collateral against, and will take such other
action as is reasonably necessary to remove, any Lien or claim on or to the
Collateral, other than the Security Interest and Permitted Liens, and will
defend the right, title and interest of the Secured Parties in and to any of the
Collateral against the claims and demands of all other persons.

 

-8-



--------------------------------------------------------------------------------

 

(h) Limitations on Dispositions of Collateral. The Debtor will not sell,
transfer, lease, or otherwise dispose of any material portion of the Collateral,
or attempt, offer or contract to do so other than dispositions of Inventory in
the ordinary course of the Debtor’s business or as contemplated in Section 4(m)
below; provided, however that the Debtor will be allowed to grant licenses to
its products and related documentation in the ordinary course of business,
consistent with past practices, and to establish or provide for escrows of
related intellectual property in connection therewith.

 

(i) Further Identification of Collateral. The Debtor will furnish to the Secured
Parties from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Secured Parties may reasonably request.

 

(j) Notice of Change of State of Incorporation. Without 30 days’ prior written
notice to the Secured Parties, the Debtor shall not (i) change the Debtor’s
name, state of incorporation or organization, organizational identification
number or place of business (or, if the Debtor has more than one place of
business, its chief executive office), or the office in which the Debtor’s
records relating to Receivables are kept, or (ii) keep Collateral consisting of
Chattel Paper and documents at any location other than its chief executive
office.

 

(k) Collection of Receivables. The Debtor shall collect, enforce and receive
delivery of the Receivables in accordance with past practice.

 

(l) Intellectual Property Matters. The Debtor shall notify the Secured Parties
immediately if it knows or has reason to know (i) that any application or
registration relating to any of its Intellectual Property that is material to
the operation of its business may become abandoned or dedicated, or (ii) of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding the
Debtor’s ownership of any Intellectual Property that is material to the
operation of its business, its right to register the same, or to keep and
maintain the same.

 

(m) Intellectual Property Abandonment. The Debtor shall take all actions
reasonably necessary to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of its Intellectual
Property, including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceeding, unless the Debtor shall determine that such Intellectual Property is
not material to the conduct of its business; provided, however, that with
respect to any patent application relating to any specific line of knockout
mouse, including any such application(s) specified in Schedule 1, Debtor shall
use its reasonable business judgment in determining whether to allow the
abandonment of any such application, taking into account Debtor’s financial and
budgetary circumstances and the projected scientific and business value of any
such line of knockout mouse.

 

(n) Protection of Intellectual Property. In the event that any of the Debtor’s
Intellectual Property is infringed upon, or misappropriated or diluted by a
third party, the Debtor

 

-9-



--------------------------------------------------------------------------------

 

shall notify the Secured Parties promptly after the Debtor learns thereof. The
Debtor shall, unless it shall determine that such Intellectual Property is in no
way material to the conduct of its business or operations, promptly sue for, and
seek recovery of any and all damages resulting from such infringement,
misappropriation or dilution, and shall take such other actions as the Secured
Parties shall deem necessary under the circumstances to protect such
Intellectual Property.

 

(o) Limitation on Filing of Financing Statements. The Debtor acknowledges that
it is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement not relating to a Permitted
Lien without the prior written consent of holders of a majority of the
outstanding principal amount of the Notes and agrees that it will not do so
without the prior written consent of such holders, subject to the Debtor’s
rights under Section 9509(d)(2) of the UCC.

 

(p) Equity in Subsidiaries. The Debtor shall deliver to the Secured Parties or
their designated agent all certificated securities representing the Debtor’s
equity interests in its Subsidiaries. The Debtor shall not issue any additional
equity interests in its Subsidiaries.

 

5. Event of Default.

 

(a) Event of Default. For purposes of this Agreement, the occurrence of any one
of the following events (each, an “Event of Default”) shall constitute a default
hereunder and under the Note:

 

(i) The Debtor’s failure to pay or discharge the Obligations in full in
accordance with the terms of the Note, this Agreement and the Purchase
Agreement.

 

(ii) A material breach of a representation or warranty made by the Debtor under
this Agreement or the Purchase Agreement as of the date thereof or the date
deemed made.

 

(iii) The Debtor’s failure to observe or perform any other covenant, obligation,
condition or agreement contained in this Agreement, the Note or the Purchase
Agreement and such failure shall continue for ten (10) business days after the
earlier of (A) the Debtor’s written acknowledgement of such failure and (B)
written notice by holders of a majority of the outstanding principal amount of
the Notes to the Debtor of such failure.

 

(iv) A default occurs under any mortgage, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by the Company or any of its Subsidiaries (or
the payment of which is guaranteed by the Company or any of its Subsidiaries),
whether such Indebtedness or guarantee now exists, or is created after the date
of this Agreement, which default results in the acceleration of such
Indebtedness in a principal amount, which together with the principal amount of
any other such Indebtedness the maturity of which has been so accelerated,
aggregates $200,000 or more.

 

-10-



--------------------------------------------------------------------------------

(v) A final judgment or final judgments for the payment of money are entered by
a court or courts of competent jurisdiction against the Company or any of its
Subsidiaries and such judgment or judgments remain unappealed or undischarged
for a period (during which execution shall not be effectively stayed) of 30
days, if the aggregate of all such undischarged judgments exceeds $200,000.

 

(vi) The Company or any of its Subsidiaries:

 

(A) commences a voluntary case in bankruptcy,

 

(B) consents to the entry of an order for relief against it in an involuntary
case in bankruptcy,

 

(C) consents to the appointment of a custodian of it or for all or substantially
all of its property, or

 

(D) makes a general assignment for the benefit of its creditors.

 

(vii) A court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

(A) is for relief against the Company or any of its subsidiaries;

 

(B) appoints a custodian of the Company or any of its subsidiaries or for all or
substantially all of the property of the Company or any of its subsidiaries; or

 

(C) orders the liquidation of the Company or any of its subsidiaries;

 

and in each case the order or decree remains unstayed and in effect for 30
consecutive days.

 

(b) Powers. The Debtor hereby appoints the Secured Parties and any officer or
agent of the Secured Parties, with full power of substitution, as its
attorney-in-fact with full irrevocable power and authority in the place of the
Debtor and in the name of the Debtor or its own name, from time to time in the
Secured Parties’ discretion so long as an Event of Default has occurred and is
continuing, for the purpose of carrying out the terms of this Agreement, to take
any appropriate action and to authenticate any instrument which may be necessary
or desirable to accomplish the purposes of this Agreement. Without limiting the
foregoing, so long as an Event of Default has occurred and is continuing, the
Secured Parties shall have the right, without notice to, or the consent of, the
Debtor, to do any of the following on the Debtor’s behalf:

 

(i) to pay or discharge any taxes or Liens levied or placed on or threatened
against the Collateral;

 

-11-



--------------------------------------------------------------------------------

 

(ii) to direct any party liable for any payment under any of the Collateral to
make payment of any and all amounts due or to become due thereunder directly to
the Secured Parties or as the Secured Parties direct;

 

(iii) to ask for or demand, collect, and receive payment of and receipt for, any
payments due or to become due at any time in respect of or arising out of any
Collateral;

 

(iv) to commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to enforce any right in respect of
any Collateral;

 

(v) to defend any suit, action or proceeding brought against the Debtor with
respect to any Collateral;

 

(vi) to settle, compromise or adjust any suit, action or proceeding described in
subsection (v) above and to give such discharges or releases in connection
therewith as the holders of a majority of the outstanding principal amount of
the Notes may deem appropriate;

 

(vii) to assign any patent right included in the Collateral of the Debtor (along
with the goodwill of the business to which any such patent right pertains),
throughout the world for such term or terms, on such conditions, and in such
manner, as holders of a majority of the outstanding principal amount of the
Notes shall determine; and

 

(viii) generally, to sell, transfer, pledge and make any agreement with respect
to or otherwise deal with any of the Collateral and to take, at the option of
holders of a majority of the outstanding principal amount of the Notes and the
Debtor’s expense, any actions which such holders deem necessary to protect,
preserve or realize upon the Collateral and the Secured Parties’ Liens on the
Collateral and to carry out the intent of this Agreement, in each case to the
same extent as if the Secured Parties were the absolute owners of the Collateral
for all purposes.

 

The Debtor hereby ratifies whatever actions the Secured Parties shall lawfully
do or cause to be done in accordance with this Section 5. This power of attorney
shall be a power coupled with an interest and shall be irrevocable.

 

(c) No Duty on the Secured Parties’ Part. The powers conferred on the Secured
Parties by this Section 5 are solely to protect the Secured Parties’ interests
in the Collateral and shall not impose any duty upon it to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and none of the
Secured Parties nor any of their officers, directors, employees or agents shall,
in the absence of willful misconduct or gross negligence, be responsible to the
Debtor for any act or failure to act pursuant to this Section 5.

 

(d) Investment Property. Upon the occurrence and during the continuance of an
Event of Default:

 

-12-



--------------------------------------------------------------------------------

 

(i) All rights of Debtor to exercise voting rights and other consensual rights
with respect to Investment Property that it would otherwise be entitled to
exercise shall cease upon notice from the Secured Parties, and all such rights
shall thereupon become vested in the Secured Parties, which shall thereupon have
the sole right, but not the obligation, to exercise such voting and other
consensual rights; and

 

(ii) Upon notice from the Secured Parties, Debtor shall promptly deliver to the
Secured Parties to hold as Collateral all dividends and interest thereafter
received by Debtor after the occurrence and during the continuance of any Event
of Default, in the same form as so received (with any necessary endorsement)
and, until so delivered, shall hold such dividends and interest in trust for the
benefit of the Secured Parties, segregated from the other property or funds of
Debtor.

 

6. Indemnity and Expenses.

 

(a) Debtor agrees to indemnify the Secured Parties from and against any and all
claims, losses and liabilities (including reasonable attorneys’ fees) growing
out of or resulting from this Agreement (including, without limitation,
enforcement of this Agreement), except claims, losses or liabilities resulting
from the gross negligence or willful misconduct of a Secured Party.

 

(b) Debtor will promptly upon written notice pay to the Secured Parties the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which the Secured Parties
may incur upon or during the continuance of an Event of Default in connection
with (i) the administration of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any of the Collateral, (iii) the exercise or enforcement of any of the rights of
the Secured Parties hereunder or (iv) the failure by Debtor to perform or
observe any of the provisions hereof.

 

7. Remedies. If an Event of Default has occurred and is continuing, the Secured
Parties may exercise, in addition to all other rights and remedies granted to
them in this Agreement and in any other instrument or agreement relating to the
Obligations, all rights and remedies of a secured party under the UCC. Without
limiting the foregoing, the Secured Parties, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law) to or upon the Debtor or any other person (all of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances collect, receive, appropriate and realize upon any or all of
the Collateral, and/or may sell, lease, assign, give an option or options to
purchase, or otherwise dispose of and deliver any or all of the Collateral (or
contract to do any of the foregoing), in one or more parcels at a public or
private sale or sales, at any exchange, broker’s board or office of a Secured
Party or elsewhere upon such terms and conditions as the Secured Parties may
deem advisable, for cash or on credit or for future delivery without assumption
of any credit risk. The Secured Parties shall have the right upon any such
public sale or sales and, to the extent permitted by law, upon any such private
sale or sales, to purchase all or any part of the Collateral so sold, free of
any right or equity of redemption in the Debtor, which right or equity is hereby
waived or released. The

 

-13-



--------------------------------------------------------------------------------

 

Secured Parties shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
expenses incurred therein or in connection with the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Secured Parties under this Agreement (including, without limitation, reasonable
attorneys’ fees and expenses) to the payment in whole or in part of the
Obligations, in such order as the Secured Parties may elect, and only after such
application and after the payment by the Secured Parties of any other amount
required by any provision of law, need the Secured Parties account for the
surplus, if any, to the Debtor. To the extent permitted by applicable law, the
Debtor waives all claims, damages and demands it may acquire against the Secured
Parties arising out of the exercise by the Secured Parties of any of their
rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten days before such sale or other disposition. The
Debtor shall remain liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay the Obligations and
the fees and disbursements of any attorneys employed by the Secured Parties to
collect such deficiency.

 

8. Limitation on Duties Regarding Preservation of Collateral. The Secured
Parties’ duty with respect to the custody, safekeeping and preservation of the
Collateral, under Section 9207 of the UCC or otherwise, shall be to deal with it
in the same manner as the Secured Parties deal with similar property for their
own accounts. None of the Secured Parties and their directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or for any
action taken or omitted to be taken hereunder other than as a result of the
gross negligence or willful misconduct of the same or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Debtor or otherwise.

 

9. Powers Coupled with an Interest. All authorizations and agencies contained in
this Agreement with respect to the Collateral are irrevocable and are powers
coupled with an interest.

 

10. No Waiver; Cumulative Remedies. The Secured Parties shall not by any act
(except by a written instrument pursuant to Section 12(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Note or in any breach
of any of the terms and conditions of this Agreement or the Purchase Agreement.
No failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Notes or the
Purchase Agreement shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder or under the Notes or the
Purchase Agreement shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Secured Parties
of any right or remedy under this Agreement, the Notes or the Purchase Agreement
on any one occasion shall not be construed as a bar to any right or remedy which
the Secured Parties would otherwise have on any subsequent occasion. The rights
and remedies provided in this Agreement, the Notes and the Purchase Agreement
are cumulative, may be exercised singly or concurrently and are not exclusive of
any rights or remedies provided by law.

 

-14-



--------------------------------------------------------------------------------

 

11. Termination of Security Interest. Upon satisfaction of the Obligations, the
security interest granted herein shall terminate and all rights to the
Collateral shall revert to the Debtor. Upon any such termination, the Secured
Parties shall authenticate and deliver to the Debtor such documents as the
Debtor may reasonably request to evidence such termination.

 

12. Miscellaneous.

 

(a) Amendments and Waivers. Any term of this Agreement may be amended with the
written consent of the Debtor and holders of a majority of the outstanding
principal amount of the Notes. Any amendment or waiver effected in accordance
with this Section 12(a) shall be binding upon the Debtor, the Secured Parties
and their respective successors and assigns.

 

(b) Transfer; Successors and Assigns. The terms and conditions of this Agreement
shall be binding upon the Debtor and its successors and assigns, as well as all
persons who become bound as a debtor to this Agreement and inure to the benefit
of the Secured Parties and their successors and assigns. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

(c) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

 

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

(e) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(f) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or 48 hours
after being deposited in the U.S. mail as certified or registered mail with
postage prepaid, if such notice is addressed to the party to be notified at such
party’s address or facsimile number as set forth in the Purchase Agreement or as
subsequently modified by written notice.

 

(g) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be

 

-15-



--------------------------------------------------------------------------------

 

excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

 

(h) Entire Agreement. This Agreement, and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the parties hereto concerning such subject matter are expressly
canceled.

 

[Signature Page Follows]

 

 

-16-



--------------------------------------------------------------------------------

 

The Debtor and the Secured Parties have caused this Security Agreement to be
duly executed and delivered as of the date first above written.

 

DEBTOR:

 

DELTAGEN, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Address: 700 Bay Road

Redwood City, CA 94063

Facsimile Number: (650) 569-5563

 

SECURED PARTIES:

 

DLJ CAPITAL CORPORATION

--------------------------------------------------------------------------------

By: Kathleen D. La Porte

Its: Managing Director

 

DLJ ESC II, L.P.

By: DLJ LBO Plans Management Corporation

Its: General Partner

--------------------------------------------------------------------------------

By: Kathleen D. La Porte

Its: Attorney in fact

 



--------------------------------------------------------------------------------

 

 

SPROUT CEO FUND, L.P.

By: DLJ Capital Corp.

Its: General Partner

 

--------------------------------------------------------------------------------

By: Kathleen D. La Porte

Its: Managing Director

 

SPROUT CAPITAL VIII, L.P.

By: DLJ Capital Corp.

Its: Managing General Partner

 

--------------------------------------------------------------------------------

By: Kathleen D. La Porte

Its: Managing Director

 

SPROUT VENTURE CAPITAL, L.P.

By: DLJ Capital Corp.

Its: General Partner

 

--------------------------------------------------------------------------------

By: Kathleen D. La Porte

Its: Managing Director

 

BOSTON MILLENNIA PARTNERS II LIMITED PARTNERSHIP

By:

 

Glen Partners II Limited Partnership

By:

 

 

--------------------------------------------------------------------------------

   

General Partner

 

BOSTON MILLENNIA PARTNERS II-A LIMITED PARTNERSHIP

By:

 

Glen Partners II Limited Partnership

By:

 

 

--------------------------------------------------------------------------------

   

General Partner

 

BOSTON MILLENNIA PARTNERS GMBH & CO. KG

By:

 

Boston Millennia Verwaltungs GmbH

By:

 

 

--------------------------------------------------------------------------------

   

Managing Director



--------------------------------------------------------------------------------

 

BOSTON MILLENNIA ASSOCIATES II PARTNERSHIP

By:

 

 

--------------------------------------------------------------------------------

   

General Partner

 

STRATEGIC ADVISORS FUND LIMITED PARTNERSHIP

By:

 

Glen Partners II Limited Partnership,

its General Partner

By:

 

 

--------------------------------------------------------------------------------

   

General Partner

 

STIPA INVESTMENTS, L.P.

By:

 

Baccharis Capital, Inc.

   

Its General Partner

By:

 

 

--------------------------------------------------------------------------------

   

F. Noel Perry

   

Managing Director